 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard must be administratively satisfiedthat thepetitioningunion has a sufficient representative interest among theemployees in question.'As the AFL,the only union seekingan overall unit, has failed to make the necessary showing ofinterest in such a unit,we find it unnecessary to pass upon themotion to amend its petition because in any event we woulddismiss it.[The Board dismissed the petitions.]5Standard & Poor's Corporation,95 NLRB 248.THOMAS ELECTRONICS,INC.andINTERNATIONAL UNIONOF ELECTRICAL, RADIO AND MACHINE WORKERS, CIO,Petitioner.Case No. 2-RC-6124. December29, 1953DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filedunder Section9 (c) of the NationalLabor Relations Act, a hearing was held beforeArthur A.Greenstein,hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed. iUpon the entire record in this case, the Board finds:1.The Employeris engaged in commerce within the mean-ing of the Act.2.The labororganizations involved claim to representcertain employees of the Employer.3.A question affectingcommerce existsconcerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.'4.The parties-are in general agreement that the appro-priate unit should consist of all production and maintenanceemployees at the Employer'sPassaic, New Jersey,plant.They disagree,however, with respect to the placement oftruckdrivers.The Petitioner desires their inclusion, while,We find without merit the Employer's attack upon the Petitioner's showing of interest(StokelyFoods,Inc.,78 NLRB 842) and are satisfied that Petitioner had an adequate andproper showing.2 The Employer asserts that its current contract with Local 1846, International Brother-hood of Electrical Workers,AFL, the Intervenor herein,executed on August 21, 1953,constitutes a bar to this proceeding.On August20,1953,the Petitioner by telegram demandedrecognition of the Employer for its production and maintenance employees,and on August21, 1953,filed the petition herein.As the Petitioner's notice to the Employer of its claim ofrepresentative status preceded the execution of the contract and was followed within 10 daysby the filing of a petition,we find that the contract does not bar a present determination ofrepresentatives.New Haven Pulp and Board Company,83 NLRB 268,and cases cited therein.In view of our finding that the contract does not constitute a bar, we find it unnecessary toconsider further contentions advanced by the Petitioner concerning the union-security clausecontained therein.107 NLRB No. 124. SOUTHERN TRUCK LINE615theEmployer and the Intervenor would exclude them fromthe unit. Truckdrivers make both local and over-the-roadruns,and are paid on a trip rather than an hourly basis.They help load their trucks at the plant,although they haveno regular duties there. The Board specifically includedthem in a plantwide unit found appropriate in an earlierproceeding involving the Employer and the Petitioner.' NootherUnion is presently seeking to represent them in aseparate unit.We believe that, despite the disagreement ofthe parties,the truckdrivers may appropriately be includedinaunitofproduction and maintenance employees. Weshall, therefore,include all truckdrivers in the unit.4The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:Allproduction andmaintenance employees at the Em-ployer'scathode ray tube plant in Passaic,New Jersey,including truckdrivers,shipping and receiving clerks, andfactory clerical employees,but excluding salesmen,officeclerical employees,professional employees,guards,watch-men, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]3Case No.2-RC-4329(not reported in printed volumes of Board Decisions).The Petitionerlost the election directed in that case.4Tell City Furniture Company,Inc.,88NLRB 284. Insofar as Woodlin Metal ProductsCompany,106 NLRB No.50, and Boro Wood Products Company, Inc., 88 NLRB 886, areinconsistent herewith,they are here overruled.E. E. MCNEAL AND JOHN MARSHALL d/b/a SOUTHERNTRUCK LINEandTEAMSTERS,CHAUFFEURS,HELPERS&TAXICAB DRIVERS LOCAL UNION 327, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN&HELPERS OF AMERICA, AFL,Petitioner.Case No. 10-RC-2525. December 29, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct,a hearing was held before David L.Trezise, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to representcer-tain employees of the Employer.107 NLRB No. 131.